Nicholls, J.
This case presenting the same points as that of The State v. Jones, just decided, the judgment of the District Court is reversed, for the reasons contained in the opinion of the court, in that case.
Wherefore it is ordered, that the judgment of the District Court be set aside and annulled; that the judgment be reinstated on. the docket, and that the District Court be ordered to proceed in the premises, according to law, and agreeably to the principles laid down, in the case of The State v. Jones, referred to above.